Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       DETAILED OFFICE ACTION
Election/Restrictions
	Claims 1-20 are pending in this application.
1.  	Restriction to one of the following inventions is required under 35 U.S.C. 121:
     Group I.      Claims   1-14  drawn to a semiconductor device, classified in class 257, subclass 506, CPC Classification H01L27/14634
     Group II.    Claims   15-20 drawn to process of making a semiconductor device, classified in class 438, and subclass 48,CPC Classification H01L27/14689

2. 	The inventions are distinct, each from the other because of the following reasons:
 	Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product  as claimed can be made by another and materially different process or by hand  (MPEP § 806.05(f)).  In the instance case unpatentabilities of the group I invention would not necessarily imply unpatentability of the group II invention, since the device of the group I invention could be made by the processes materially different from those of the group II invention, for example, in the claim 15  a method for making the semiconductor device of claim 10, wherein a distance between stress re-releasing trench of the plurality of stress release trench is more than 100 micron which is a materially different device than claim 10

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

3. 	 Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, the fields of search are not co-extensive. Therefore, separate examination would be required and restriction for examination purposes as indicated is proper.
 
4.  	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(h).





                                                   CONCLUSION

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telepho.ne number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

     /THINH T NGUYEN/     Primary Examiner, Art Unit 2897